DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,943,162 (hereinafter, 162 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader and a similar recitation of the ‘162 Patent. For instance, in claim 1 of the current application and in the ‘162 Patent, the applicant claims:
Application No. 17/154,133
Patent No. 10,943,162
A combination of a substantially transparent 
sealing label and a package sealed with the 
label, the package comprising a substrate, the 
label being attached to the substrate of the 
package, the label comprising: a carrier layer
and an adhesive layer, wherein the label 
comprises a wavelength conversion layer, 
which comprises a first fluorescent substance,
wherein the first fluorescent substance emits 
first fluorescence light when illuminated with 
excitation light, wherein the substrate 
comprises a second fluorescent substance, 
which is different from the first fluorescent 
substance, wherein the substrate emits second 
fluorescence light when illuminated with the 
excitation light, wherein the spectrum of the 

spectrum of the first fluorescence light 
emitted from the label, wherein the label is attached to a first attachment region and a second attachment region of the package, wherein the package is a cardboard box, and an opening joint of the package is located between the first attachment region is located on a side of the package, and wherein the second attachment region is collated on a lid or cover of the package.







Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-19 of the ‘162 Patent as a general teaching for a method of attaching a label to a package, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘162 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘162 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 .
Allowable Subject Matter
Claims 1-23 would allowed upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a combination of a substantially transparent sealing label and a package sealed with the label which includes a substrate, the label being attached to the substrate of the 
package, the label has a carrier layer and an adhesive layer, wherein the label comprises a wavelength conversion layer, which comprises a first fluorescent substance, wherein the first fluorescent substance emits first fluorescence light when illuminated with excitation light, wherein the substrate comprises a second fluorescent substance, which is different from the first fluorescent substance, wherein the substrate emits second fluorescence light when illuminated with the excitation light, wherein the spectrum of the second fluorescence light is different from the spectrum of the first fluorescence light emitted from the label, wherein the label is attached to a first attachment region and a second attachment region of the package, wherein the package is a cardboard box, and an opening joint of the package is located between the first attachment region is located on a side of the package, and wherein the second attachment region is collated on a lid or cover of the package. These limitations were not shown by the prior art of record.

Response to Arguments
Applicant's arguments filed 01/05/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s amendments and arguments, the prior art rejection has withdrawn. With respect to having a second fluorescent substance on the substrate is just merely a duplication of element for performing the same function, which therefore, obvious. The current claims clearly encompass the claimed invention of the parent claims. For instance, the parent claims recite: “wherein the label comprises a wavelength conversion layer, which comprises a fluorescent substance” and “wherein the label comprises a waveguide, which in turn comprises a fluorescent substance”. The applicant’s argument is not persuasive. Refer to the rejection above.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876